Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File No. 0-21820 KEY TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Oregon (State or jurisdiction of incorporation or organization) 93-0822509 (I.R.S. Employer Identification No.) 150 Avery Street Walla Walla, Washington 99362 (Address of principal executive offices and zip code) (509)529-2161 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Non-accelerated filer ý (Do not check if a smaller reporting company) Accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No ý The number of shares outstanding of the registrant's common stock, no par value, on July 30, 2010 was 5,312,461 shares. Table of Contents KEY TECHNOLOGY, INC. FORM 10-Q FOR THE THREE MONTHS ENDED JUNE 30, 2010 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1. Financial Statements Condensed unaudited consolidated balance sheets, June 30, 2010 and September 30, 2009 3 Condensed unaudited consolidated statements of operations for the three months ended June 30, 2010 and 2009 4 Condensed unaudited consolidated statements of operations for the nine months ended June 30, 2010 and 2009 5 Condensed unaudited consolidated statements of cash flows for the nine months ended June 30, 2010 and 2009 6 Notes to condensed unaudited consolidated financial statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II.OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 6. Exhibits 26 SIGNATURES 27 EXHIBIT INDEX 28 2 Table of Contents PART I ITEM 1. FINANCIAL STATEMENTS KEY TECHNOLOGY, INC. AND SUBSIDIARIES CONDENSED UNAUDITED CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2009 June 30, September 30, (in thousands) Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $398 and $481, respectively Inventories: Raw materials Work-in-process and sub-assemblies Finished goods Total inventories Deferred income taxes Prepaid expenses and other assets Total current assets Property, plant and equipment, net Deferred income taxes 38 Goodwill, net Investment in Proditec Intangibles and other assets, net Total $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued payroll liabilities and commissions Customers' deposits Accrued customer support and warranty costs Customer purchase plans Income taxes payable 25 Current portion of long-term debt Other accrued liabilities Total current liabilities Long-term debt Deferred income taxes Other long-term liabilities Shareholders' equity: Common stock Retained earnings and other shareholders' equity Total shareholders' equity Total $ $ See notes to condensed unaudited consolidated financial statements. 3 Table of Contents KEY TECHNOLOGY, INC. AND SUBSIDIARIES CONDENSED UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE 30, 2 (in thousands, except per share data) Net sales $ $ Cost of sales Gross profit Operating expenses: Sales and marketing Research and development General and administrative Amortization of intangibles Total operating expenses Gain on disposition of assets 92 19 Earnings from operations Other income (expense) ) ) Earnings before income taxes Income tax expense (benefit) ) Net earnings $ $ Net earnings per share - basic $ $ - diluted $ $ Shares used in per share calculations - basic Shares used in per share calculations - diluted See notes to condensed unaudited consolidated financial statements. 4 Table of Contents KEY TECHNOLOGY, INC. AND SUBSIDIARIES CONDENSED UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED JUNE 30, 2 (in thousands, except per share data) Net sales $ $ Cost of sales Gross profit Operating expenses: Sales and marketing Research and development General and administrative Amortization of intangibles Total operating expenses Gain (loss) on disposition of assets 91 ) Earnings (loss) from operations ) Other income (expense) 89 ) Earnings (loss) before income taxes ) Income tax expense (benefit) ) Net earnings (loss) $ $ ) Net earnings (loss) per share - basic $ $ ) - diluted $ $ ) Shares used in per share calculations - basic Shares used in per share calculations - diluted See notes to condensed unaudited consolidated financial statements. 5 Table of Contents KEY TECHNOLOGY, INC. AND SUBSIDIARIES CONDENSED UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED JUNE 30, 2 (in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net earnings (loss) $ $ ) Adjustments to reconcile net earnings to net cash provided by operating activities: Gain on sale of investment in joint venture ) - (Gain) loss on disposition of assets ) Foreign currency exchange loss 70 Depreciation and amortization Share based payments Excess tax benefits from share based payments 69 ) Deferred income taxes ) ) Deferred rent ) - Bad debt expense 55 Changes in assets and liabilities: Trade accounts receivable ) Inventories ) ) Prepaid expenses and other current assets ) ) Income taxes receivable ) Other long-term assets ) ) Accounts payable ) Accrued payroll liabilities and commissions ) Customers’ deposits ) Accrued customer support and warranty costs 97 ) Income taxes payable 37 Other accrued liabilities ) Other 92 4 Cash provided by (used for) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of property 91 31 Purchases of property, plant and equipment ) ) Sale ofinvestment in joint venture - Investment in Proditec - ) Cash used in investing activities ) ) See notes to condensed unaudited consolidated financial statements. (Continued) 6 Table of Contents KEY TECHNOLOGY, INC. AND SUBSIDIARIES CONDENSED UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED JUNE 30, 2 (in thousands) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of long-term debt $ - $ Payments on long-term debt ) ) Repurchases of common stock - ) Excess tax benefits from share based payments ) Proceeds from issuance of common stock Exchange of shares for statutory withholding ) ) Cash used in financing activities ) ) EFFECT OF EXCHANGE RATE CHANGES ON CASH ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS, END OF THE PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for interest $ $ Cash paid (refunded) during the period for income taxes $ ) $ See notes to condensed unaudited consolidated financial statements. (Concluded) 7 Table of Contents KEY TECHNOLOGY, INC. AND SUBSIDIARIES NOTES TO CONDENSED UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2010 1. Condensed unaudited consolidated financial statements Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been omitted from these condensed unaudited consolidated financial statements.These condensed unaudited consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended September 30, 2009.The results of operations for the three and nine-month periods ended June 30, 2010 are not necessarily indicative of the operating results for the full year. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. In the opinion of management, all adjustments, consisting only of normal recurring accruals, have been made to present fairly the Company's financial position at June 30, 2010 and the results of its operations and its cash flows for the three and nine-month periods ended June 30, 2010 and 2009. Recently adopted accounting pronouncements Effective October 1, 2009, the Company adopted updated accounting pronouncements which state that unvested share-based payment awards that contain non-forfeitable rights to dividends or dividend equivalents (whether paid or unpaid) are participating securities and should be included in the computation ofboth basic and diluted earnings per share.All prior period earnings per share data presented have been adjusted retrospectively to conform to the provisions of these new pronouncements.The Company’s share-based stock awards have non-forfeitable rights to dividends and are considered participating securities under these new pronouncements.Prior to the retrospective application of these new pronouncements on October 1, 2009, unvested share-based awards were not included in the calculation of weighted average basic shares outstanding and were included in the calculation of weighted average dilutive shares outstanding using the treasury stock method.The effect of the retrospective application of these new pronouncements on earnings per share is immaterial.Additionally, the adoption of these new pronouncements has had no material effect on basic and diluted earnings per share thus far in fiscal 2010. On October 1, 2009, the Company adopted updated pronouncements related to business combinations and noncontrolling interests in consolidated financial statements.These pronouncements require the acquiring entity in a business combination to recognize the assets acquired and liabilities assumed at fair value on the date of acquisition. Further, these pronouncements also change the accounting for acquired in-process research and development assets, contingent consideration, partial acquisitions and transaction costs.Under the new pronouncements, all entities are required to report noncontrolling (minority) interests in subsidiaries as equity in the consolidated financial statements. In addition, transactions between an entity and noncontrolling interests will be treated as equity transactions.The adoption of these pronouncements did not have a significant effect on the Company’s financial statements, but they will affect the Company for any acquisitions made after October 1, 2009. 2. Stock compensation During the nine-month period ended June 30, 2010, the Company granted 276,161 shares of service-based stock awards.The fair value of these grants ranged from $10.75 to $15.30 per share based on the fair market value at the grant date.The restrictions on 198,523 shares lapse in 25%, 25%, and 50% annual increments over the required service period ending September 2012 through March 2013.The restrictions on 27,103 shares lapse in 8%, 31% and 61% increments over the required service period ending September 2010 through September 2012.The restrictions on the remaining 50,535 shares granted lapse at the end of the required service periods ranging from February 2011 through December 2012.During the nine-month period ended June 30, 2010, the 8 Table of Contents Company also granted 83,278 shares of performance-based stock awards.The fair value of these grants was $10.75 per share based on the fair market value at the grant date.The restrictions on 57,697 shares of these grants lapse upon achievement of performance-based objectives for the fiscal year ending September 30, 2010 and continued employment through December 15, 2010.The restrictions on 25,581 shares of these grants lapse upon achievement of performance-based objectives for the three-year period ending September 30, 2012 and continuous employment through December 15, 2012.The Company estimates that it is probable that the performance-based objectives will be achieved on 9,227 shares of these awards.During the nine-month period ended June 30, 2010, 27,577 shares of service-based and 7,777 shares of performance-based stock awards granted during fiscal 2010 were forfeited. Stock compensation expense included in the Company’s results was as follows (in thousands): Three months ended June 30, Nine months ended June 30, Cost of goods sold $
